DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on April 18, 2022. Claims 1-20 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign to Japanese Patent Application No. JP 2020-015715, filed January 21, 2020.

Information Disclosure Statement
The information disclosure statement filed April 18, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a vehicle platform that,” “a vehicle control interface box that,” and “an autonomous driving system that” in claims 1-6, 15-17, and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 17/136114. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the recitation “the vehicle control interface box does not receive a next power supply mode request” is vague and indefinite. The claim language “does not receive a next power supply request” is suggestive of an input normally performed by a user/driver/operator and therefore it is unclear how a control system like the claimed invention can control the actions of a user/driver/operator. Additionally, the claim appears to require a negative limitation to occur rendering it unclear what is being claimed in light of Applicant’s original disclosure because it is unclear how to perform not receiving a request.
Claims 10, and 17 are rejected under the same rationale.
Claim 4 depends from claim 3, claim 11 depends from claim 10, and claim 18 depends from claim 17. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niu et al., US 20210025365 A1, hereinafter referred to as Niu.
As to claim 1, Niu discloses a vehicle on which an autonomous driving system that creates a driving plan is mountable, the vehicle comprising:
a vehicle platform that carries out vehicle control in accordance with an instruction from the autonomous driving system (Vehicle – See at least ¶30 and Fig. 1); and
a vehicle control interface box that interfaces between the vehicle platform and the autonomous driving system (AV platform interface module – See at least ¶23; Virtual-driver module – See at least ¶21), wherein
the vehicle control interface box receives a power supply mode request from the autonomous driving system, the power supply mode request being an instruction for controlling a power supply mode of the vehicle platform (Power supply based on requested mode – See at least ¶43), and
the power supply mode includes 
a sleep mode in which the vehicle is in a Ready OFF state (Off state – See at least ¶42),
a driving mode in which the vehicle is in a Ready ON state (On state – See at least ¶42), and
a wake mode in which the vehicle control interface box is on (Various modes in which loads 98 are powered – See at least ¶42; Loads 98 includes AV platform interface module 72 – See at least ¶38 and Fig. 3B; Manual mode provides low power to virtual-driver module – See at least ¶43).

	Independent claim 15 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter but for minor differences.

As to claims 2 and 16, Niu discloses:
the vehicle platform includes a high-voltage battery and an auxiliary battery (High-voltage and low-voltage batteries – See at least ¶19), and
the wake mode is a mode in which the vehicle control interface box is on by power feed from the auxiliary battery without power feed from the high-voltage battery (Manual mode provides low power to virtual-driver module – See at least ¶43; Use low-voltage battery when expected power draw is low – See at least ¶43).

As to claims 5 and 19, Niu discloses the vehicle control interface box transmits to the autonomous driving system, a power supply mode status that indicates a status of the power supply mode of the vehicle platform (Various power modes – See at least ¶42; Examiner notes the power mode control of Niu necessarily must include a status so that the mode can properly be changed.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al., US 20210025365 A1, in view of Gibson, US 20160114792 A1, hereinafter referred to as Niu, and Gibson, respectively.
As to claims 3 and 17, Niu fails to explicitly disclose the vehicle control interface box does not receive a next power supply mode request for a certain time period after reception of the power supply mode request from the autonomous driving system. However, Gibson teaches a vehicle control interface box does not receive a next power supply mode request for a certain time period after reception of the power supply mode request from a driving system (Delay driveline change until amount of time as elapsed – See at least ¶6; Examiner notes a driveline mode change in a hybrid vehicle is a power supply mode because of the intrinsic power management characteristics of each operating mode of a hybrid vehicle.).
Niu discloses an autonomous vehicle can be operated in various modes wherein each mode may require different power. Gibson teaches a vehicle can be operated in various modes wherein changes in mode are delayed by an amount of time to prevent unneeded or unintentional mode changes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu and include the feature of the vehicle control interface box does not receive a next power supply mode request for a certain time period after reception of the power supply mode request from the autonomous driving system, as taught by Gibson, to prevent unnecessary or unintentional mode switches that can adversely affect vehicle performance.

As to claims 4, 11, and 18, the combination of Niu and Gibson fails to explicitly disclose the certain time period is substantially 4000 milliseconds. However, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Niu and Gibson and include the feature of the certain time period is substantially 4000 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value or ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

As to claim 10, Niu fails to explicitly disclose the processor does not receive a next power supply mode request for a certain time period after reception of the power supply mode request from the autonomous driving system. However, Gibson teaches a processor does not receive a next power supply mode request for a certain time period after reception of a power supply mode request from a vehicle driving system (Delay driveline change until amount of time as elapsed – See at least ¶6; Examiner notes a driveline mode change in a hybrid vehicle is a power supply mode because of the intrinsic power management characteristics of each operating mode of a hybrid vehicle.).
Niu discloses an autonomous vehicle can be operated in various modes wherein each mode may require different power. Gibson teaches a vehicle can be operated in various modes wherein changes in mode are delayed by an amount of time to prevent unneeded or unintentional mode changes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu and include the feature of the processor does not receive a next power supply mode request for a certain time period after reception of the power supply mode request from the autonomous driving system, as taught by Gibson, to prevent unnecessary or unintentional mode switches that can adversely affect vehicle performance.

Claims 6-9, 12, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al., US 20210025365 A1, hereinafter referred to as Niu.
As to claims 6, and 20, Niu fails to explicitly disclose the vehicle control interface box transmits the sleep mode as the power supply mode status to the autonomous driving system for a prescribed time period after sleep processing is performed in accordance with a request for the sleep mode, and thereafter shuts down. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu and include the feature of the vehicle control interface box transmits the sleep mode as the power supply mode status to the autonomous driving system for a prescribed time period after sleep processing is performed in accordance with a request for the sleep mode, and thereafter shuts down because the claim appears to be merely descriptive of a shut down, or off-state, which is disclosed by Niu.

As to claims 7, and 14, Niu fails to explicitly disclose the prescribed time period is substantially 3000 milliseconds. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu and include the feature of the the prescribed time period is substantially 3000 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value or ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

As to claim 8, Niu discloses a vehicle control interface box that interfaces between an autonomous driving system that creates a driving plan and a vehicle platform that carries out vehicle control in accordance with an instruction from the autonomous driving system, the vehicle control interface box comprising:
a processor (Computer – See at least Fig. 1); and
a memory that stores a program executable by the processor (Computer – See at least Fig. 1), wherein the processor receives a power supply mode request from the autonomous driving system, the power supply mode request being an instruction for controlling a power supply mode of the vehicle platform, and performs processing in accordance with the received power supply mode request in accordance with the program (Power supply based on requested mode – See at least ¶43), and 
the power supply mode includes
a sleep mode in which a vehicle is in a Ready OFF state (Off state – See at least ¶42),
a driving mode in which the vehicle is in a Ready ON state (On state – See at least ¶42), and
a wake mode in which the vehicle control interface box is on (Various modes in which loads 98 are powered – See at least ¶42; Loads 98 includes AV platform interface module 72 – See at least ¶38 and Fig. 3B; Manual mode provides low power to virtual-driver module – See at least ¶43).

Niu fails to explicitly disclose a prescribed API (Application Programming Interface). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu and include the feature of a prescribed API (Application Programming Interface) because APIs are well-known and routine features of autonomous vehicles given the current state of autonomous vehicle technology that requires advanced vehicle control computer programming.

As to claim 9, Niu discloses:
the vehicle platform includes a high-voltage battery and an auxiliary battery (High-voltage and low-voltage batteries – See at least ¶19), and
the wake mode is a mode in which the vehicle control interface box is on by power feed from the auxiliary battery without power feed from the high-voltage battery (Manual mode provides low power to virtual-driver module – See at least ¶43; Use low-voltage battery when expected power draw is low – See at least ¶43).

As to claim 12, Niu discloses the processor transmits to the autonomous driving system, a power supply mode status that indicates a status of the power supply mode of the vehicle platform (Various power modes – See at least ¶42; Examiner notes the power mode control of Niu necessarily must include a status so that the mode can properly be changed.). Niu fails to explicitly disclose a prescribed API (Application Programming Interface). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niu and include the feature of a prescribed API (Application Programming Interface) because APIs are well-known and routine features of autonomous vehicles given the current state of autonomous vehicle technology that requires advanced vehicle control computer programming.

As to claim 13, Niu discloses the processor transmits the sleep mode as the power supply mode status to the autonomous driving system for a prescribed time period after the processor performs sleep processing in accordance with a request for the sleep mode, and thereafter shuts down the vehicle control interface box (Various power modes – See at least ¶42; Examiner notes the power mode control of Niu necessarily must include a status so that the mode can properly be changed.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668